RAKER, J.,
dissenting, HARRELL, J. and GREENE, J., joining:
I respectfully dissent. I would affirm the judgment of the Circuit Court for Anne Arundel County, holding that “sec. 6-203 of the Election Law and COMAR, sec. 33.06.05.01.A do not violate state constitutional provisions or otherwise violate plaintiffs’ civil rights.”1
The question presented to this Court is as follows:
*709“Is section 6-203 of the State Election Law Article unconstitutional because it requires that a petition for party certification be signed by voters registered in the county specified on the signature page?”
The Maryland State Board of Elections (“SBE”) argues that SBE followed the clear mandate of the Legislature in refusing to validate the signatures of voters who signed signature pages for counties in which they were not registered voters. SBE maintains that § 6-203 unambiguously provides that SBE may count only the signature of voters who are registered to vote in the county specified on the applicable signature page, and that for Nader for President to prevail, it must show that § 6-203 of the Election Law Article is unconstitutional.
I agree with SBE’s position that § 6-203 is reasonable, nondiscriminatory, and accomplishes a legitimate governmental objective. The asserted purpose underlying the statutory requirement prohibiting the counting of signatures of voters who are not registered in the county is to prevent counting a single voter’s signature more than once. SBE explains as follows:
“For example, if a registered voter signed a petition for each of the 24 counties, his or her signature would, under § 6-203, only be validated by the board of the county in which the voter resides. If Nader for President’s scheme was adopted, the same registered voter’s signature could be counted again by every LBE with adequate access to the State database. Preventing the real possibility of multiple counting and voter or petition gatherer fraud is *710an important regulatory interest that justifies the incidental limitation imposed by § 6-203.”
As the Circuit Court noted, the availability of a state-wide database should not cause the existing statutory provision instantly to become unconstitutional and to force SBE to administratively rewrite all petition verification procedures. The remedy is with the Legislature, not a declaration from this Court that the statute is unconstitutional.
Accordingly, I would affirm the judgment of the Circuit Court for Anne Arundel County.
Judge HARRELL and Judge GREENE have authorized me to state that they join in this dissenting opinion.

. It appears as though the Circuit Court based its decision also upon the doctrine of laches. In holding that § 6-203 was constitutional, the Circuit Court went on to state as follows:
"The procedural problems created by ‘wrong county’ signatures were problems which could have been cured by advance determinations as *709to the petitions, if plaintiffs requested this earlier (Md.Code, Election Law Art., sec. 6-202), or by supplemental petitions, if plaintiffs arranged such filings earlier (Id., sec.6-205). The State of Maryland has a rational basis for establishing deadlines in relation to election filings, so as to avoid last-minute ballot chaos. Thus, the difficulty created by plaintiffs for themselves through last-minute petition filings does not constitute a violation of their rights by the State.”
Because the Maryland State Board of Elections did not argue laches before this Court, I will not address it.